Citation Nr: 1626059	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-03 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS).  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 7, 1966, to September 2, 1966.  

This case comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which originally had jurisdiction over this appeal.  Jurisdiction over this case was transferred to the RO in St. Petersburg, Florida, which forwarded the appeal to the Board.  

In July 2011, service connection was established for anxiety disorder and a 30 percent rating was assigned, effective September 27, 2010.  The Veteran submitted a notice of disagreement (NOD) shortly thereafter asserting that the 30 percent rating did not adequately compensate him for his condition.  This appeal ensued.  

In February 2016, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  



REMAND

Reasons for remand: To obtain the Veteran's vocational rehabilitation file and outstanding VA and private treatment records; to provide the Veteran with notice regarding his claim for a TDIU; and to provide him with an adequate contemporaneous VA examination.  

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the evidence described below, on remand, an additional VA examination should be ordered to document the current severity and manifestations of the Veteran's service-connected anxiety.  38 C.F.R. § 3.159(c)(4) (2015).  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes that the Veteran has testified that he continues to be seen for treatment at VA.  However, records dated subsequent to 2013 are not in the claims file.  Additionally, the most recent VA mental health examination was conducted in July 2011.  Moreover, he testified that he attempted to obtain Vocational Rehabilitation benefits without success.  His Vocational Rehabilitation folder is not of record.  He also reported treatment at private facilities and said that there are Social Security Administration (SSA) records that should be obtained.  As the Board is remanding for other development, the RO should take steps to associate any outstanding VA and private treatment records with the claims file.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The Veteran specifically raised the claim for a TDIU at the 2016 personal hearing.  He testified that he had not worked due to anxiety since 2001 or 2002.  The Board thus finds that the issue of entitlement to a TDIU has been raised as in association with the claim for an increased initial rating for anxiety and it is within the Board's jurisdiction.  The Board is thus remanding the issue for initial development.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his anxiety disorder, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  Send the Veteran a letter which provides proper and complete notice regarding the TDIU claim remanded herein.  This notice must include notice of the criteria necessary to substantiate a claim for TDIU as per 38 C.F.R. § 4.16(a) (2015).  He should be provided an application form for TDIU, for completion and return to the AOJ.

3.  Obtain and associate with the claims file the Veteran's complete VA vocational rehabilitation folder.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.  

4.  After completing the aforementioned, schedule the Veteran for a VA examination with a qualified medical professional to ascertain the current severity and manifestations of the Veteran's service-connected anxiety disorder, NOS.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  It is requested that the examiner review all pertinent records associated with the claims file and, considering both medical and lay evidence of record, comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, Diagnostic Codes (DCs) 9413-9440 (2015), and should fully describe the functional effects of the Veteran's service-connected mental health condition, including its effects on occupational functioning and daily activities.  The examiner should also comment on functional impairment due to the anxiety disorder, NOS, as it relates to the Veteran's ability to obtain and maintain substantially gainful employment.  Nonservice-connected disorders and age should be neither discussed nor mentioned.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  

5.  After completing the above, and conducting any additional development deemed necessary, readjudicate the Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for service-connected anxiety disorder, NOS, as well as entitlement to a TDIU, in light of all evidence received.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

